DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 16-24 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (2013/0244551), Yamami (6,057,693), and Ghilardi (6,969,310).
Regarding Claim 16, Liu teaches a grinding machine (Ref. 100, Fig. 2, [0015]), comprising: 
a housing (Ref. 90&93, Fig. 2, [0015]); 
a motor (Ref. 31, Fig. 4, [0018]) arranged in an interior of the housing (Fig. 2&3);
a motor shaft (Ref. 311, Fig. 4, [0018]) of the motor in the interior of the housing;
a backing pad (Ref. 359, Fig. 4, [0021]) coupled to the motor shaft (Fig. 4), the backing pad configured to receive a grinding disc (Ref. 37, Fig. 4, [0018]) and having openings for suctioning grinding dust into the interior of the housing (Fig. 4 shows the backing plate (359) having holes); and 
an outlet (Ref. 333, Fig. 3, [0019]) arranged in a wall of the housing (Ref. 913, Fig. 3, [0025]) and configured to suction the grinding dust out of the interior of the housing ([0019]), the outlet being connectable to an extraction system (Ref. 33, Fig. 3, [0019]) configured to generate a vacuum in the interior of the housing of the grinding machine (Ref. 90&93, Fig. 1, [0015]).
Liu fails to explicitly teach a wheel fan arranged on a motor shaft.  Ghilardi teaches a grinding machine with an extraction system, and can be considered analogous art because it is within the same field of endeavor.  Ghilardi further teaches a wheel fan (Ref. 3, Fig. 1, [Col. 1, Line 60]) arranged on a motor shaft (Fig. 1) of the motor in the interior of the housing (Fig. 1).  It would have been obvious to one of ordinary skill in the art to insert a wheel fan on the motor shaft (311) above the extraction system to increase suction to the extraction system and leave a cleaner workpiece.
Liu as modified additionally fails to explicitly a check valve a check valve to allow air to escape from the interior of the housing.  Yamami teaches a dust collection power tool and can be considered analogous art because it is reasonably pertinent to the problem of allowing air to escape from the motor.  Yamami further teaches a check valve (Ref. 35, Fig. 2, [Col. 4, Line 46-48])  that is arranged in the hose connector ([Col. 4, Line 46-48]) and configured to allow air to escape from the interior of the housing and to prevent air from being suctioned into the interior of the housing ([Col. 5, Line 12-19]). The check valve ensures debris from cannot flow back into the machinery.  When placing the check valve into the outlet of the extraction system of Liu, the check valve would be arranged in the outlet that is in a wall of the housing (Ref. 913, Fig. 3, as taught by Liu).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the outlet, as taught by Liu, with a check valve, as taught by Yamami, to prevent debris from returning into the housing thereby keeping the machinery clean and letting air escape from the interior of the housing.

Regarding Claim 17,  Liu as modified teaches the limitations of claim 16, as described above, and Liu further teaches wherein the motor is arranged in the interior of the housing such that the motor is cooled by an air stream (Ref. 313) that flows from the openings in the backing pad and on to the outlet and with which the grinding dust is extracted ([0018] describes an air motor).  It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the air motor such that the driving air stream carries excess heat away from the motor.
Regarding Claim 18,  Liu as modified teaches the limitations of claim 16, as described above, and Liu further teaches wherein an eccentric bearing (Ref. 351, Fig. 4, [0020]) connecting the motor shaft to the backing pad such that the backing pad can carry out an orbital movement (Fig. 4, [0020]).  
Liu fails to explicitly teach the concept of the motor being cooled by an air stream flow from the openings in the backing pad.  Ghilardi teaches the concept of a motor of a grinding device can be an electric motor that is cooled via an air stream that flows from the openings in grinding device ([Col. 4, Line 14-18]).   Given the suggestion of the cooling the motor via an air stream, one of ordinary skill in the art before the effective filing date would be able to replace the air motor, as taught by Liu with an electric motor that is cooled by an air stream that flows from the openings in the backing pad and on to the outlet and with which the grinding dust is extracted, as taught by Ghilardi, since such a modification is merely an alternate equivalent structure to power the grinding machine.  

Regarding Claim 19,  Liu as modified teaches the limitations of claim 16, as described above, and Yamami further teaches wherein if extraction is absent, air suctioned in through the openings in the backing pad by means of the wheel fan escapes through the check valve ([Col. 5, Line 12-19] describes the valve opens by the airflow produced from the fan rather than using suction).  The airflow stream would still be able to open the check valve even when extraction is absent. 

Regarding Claim 20,  Liu as modified teaches the limitations of claim 16, as described above, and Yamami further teaches wherein when the wheel fan generates a stagnation pressure in the interior of the housing, air can escape from the interior of the housing and into the environment through the check valve ([Col. 5, Line 12-19] describes the valve opens by the airflow produced from the fan rather than using suction). The airflow stream would still be able to open the check valve even when extraction is absent.

Regarding Claim 21, Liu as modified teaches the limitations of claim 16, as described above, and Ghilardi further teaches the concept of a motor of a grinding device can be an electric motor (Fig. 1). Ghilardi teaches a cable for supplying electricity (Ref. 14, Fig. 1, [Col. 3, Line 11-12]) to the motor.  Ghilardi teaches the hose being wrapped in a roughly spiral-formed curve around the housing (Fig. 4). Given the teachings of Ghilardi, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the cable being wrapped in a roughly spiral formed curve around the housing to keep the cable stored and away when not in use.  

Regarding Claim 21, Liu teaches a method for cooling a grinding machine (Ref. 100, Fig. 2, [0015])that has a backing pad (Ref. 359, Fig. 4, [0021]) for receiving a grinding disc (Ref. 37, Fig. 4, [0018]), the method comprising: 
generating a vacuum (Ref. 331, Fig. 4, [0019]) in an interior of a housing of the grinding machine (Ref. 90&93, Fig. 2, [0015]) by an extraction system (Ref. 33, Fig. 3, [0019]) connected to the interior of the housing via an air outlet (Ref. 333&313, Fig. 3, [0019]) in a housing wall (Ref. 913, Fig. 3, [0025]), wherein due to the vacuum, an air stream is caused to flow through openings  in the backing pad (Fig. 4 shows openings in the backing plate) which transports grinding dust into the interior of the housing that is suctioned off via the outlet in the housing wall ([0019] describes a vacuum suction where debris is extracted through the outlet), wherein a motor (Ref. 31, Fig. 4, [0018]) arranged in the interior of the housing (Fig. 2).
Liu fails to explicitly teach the concept of the motor being cooled by an air stream flow from the openings in the backing pad and a wheel fan.  Ghilardi teaches the concept of a motor of a grinding device can be an electric motor that is cooled via an air stream that flows from the openings in grinding device ([Col. 4, Line 14-18]).   Ghilardi further teaches a wheel fan (Ref. 3, Fig. 1, [Col. 1, Line 60]) arranged on a motor shaft (Fig. 1) of the motor in the interior of the housing (Fig. 1).  It would have been obvious to one of ordinary skill in the art to insert a wheel fan on the motor shaft (311) above the extraction system to increase suction to the extraction system and leave a cleaner workpiece.  Given the suggestion of the cooling the motor via an air stream, one of ordinary skill in the art before the effective filing date would be able to replace the air motor, as taught by Liu with an electric motor that is cooled by an air stream that flows from the openings in the backing pad and on to the outlet and with which the grinding dust is extracted, as taught by Ghilardi, since such a modification is merely an alternate equivalent structure to power the grinding machine.  
 	Liu as modified additionally fails to explicitly a check valve a check valve to allow air to escape from the interior of the housing.  Yamami teaches a dust collection power tool and can be considered analogous art because it is reasonably pertinent to the problem of allowing air to escape from the motor.  Yamami further teaches a check valve (Ref. 35, Fig. 2, [Col. 4, Line 46-48]) that is arranged in the hose connector ([Col. 4, Line 46-48]) and configured to allow air to escape from the interior of the housing and to prevent air from being suctioned into the interior of the housing ([Col. 5, Line 12-19]). The check valve ensures debris from cannot flow back into the machinery while air from the suction fan can push the valve open even when extraction system is not in use.  When placing the check valve into the outlet of the extraction system of Liu, the check valve would be arranged in the outlet (313) that is in a wall of the housing (Ref. 913, Fig. 3), as taught by Liu.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the outlet, as taught by Liu, with a check valve, as taught by Yamami, to prevent debris from returning into the housing thereby keeping the machinery clean and letting air escape from the interior of the housing.

Regarding Claim 23, Liu as modified teaches the limitations of claim 22, as described above, and Ghilardi further teaches a wheel fan (Ref. 3, Fig. 1, [Col. 1, Line 60]) arranged on a motor shaft (Fig. 1) of the motor in the interior of the housing (Fig. 1).  It would have been obvious to one of ordinary skill in the art to insert a wheel fan on the motor shaft (311) above the extraction system to increase suction to the extraction system and leave a cleaner workpiece.  

Regarding Claim 24, Liu as modified teaches the limitations of claim 22, as described above, and  Liu as modified teaches the check valve being placed into the outlet that is not integrally connected to the extraction system.  Yamami teaches a check valve (Ref. 35, Fig. 2, [Col. 4, Line 46-48]) that is activated when internal pressure is created from a wheel fan powered by the motor not the activation of the extraction system.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to configure the check valve is closed when the extraction system is active to ensure debris does not escape into the atmosphere.  

Claim 25-26, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (2013/0244551), Multhammer (2015/0328734), Yamami (6,057,693),  and Ghilardi (6,969,310).
Regarding Claim 25, Liu teaches An apparatus for robot-supported grinding (Ref. 300, Fig. 1, [0014]), comprising; 
a manipulator (Ref.301, Fig. 1, [0014]); 
a grinding machine (Ref. 100, Fig. 2, [0015]) comprising a housing (Ref. 90&93, Fig. 2, [0015]), a motor (Ref. 31, Fig. 4, [0018]) arranged in an interior of the housing (Fig. 2&3), a motor shaft (Ref. 311, Fig. 4, [0018]) of the motor in the interior of the housing (Fig. 2&3), a backing pad (Ref. 359, Fig. 4, [0021]) coupled to the motor shaft (Fig. 4), the backing pad configured to receive a grinding disc (Ref. 37, Fig. 4, [0018]) and having openings for suctioning grinding dust into the interior of the housing (Fig. 4 shows the backing plate (359) having holes), an outlet (Ref. 333, Fig. 3, [0019]) arranged in a wall of the housing (Ref. 913, Fig. 3, [0025]) and configured to suction the grinding dust out of the interior of the housing (Fig. 2), the outlet being connectable to an extraction system (Ref. 33, Fig. 3, [0019]) configured to generate a vacuum in the interior of the housing of the grinding machine (Fig. 3, [0019] describes a vacuum generated) and an extraction system (Ref. 33, Fig. 3, [0019]) connected to the outlet in the housing of the grinding machine..
Liu fails to explicitly teach a wheel fan arranged on a motor shaft.  Ghilardi teaches a grinding machine with an extraction system, and can be considered analogous art because it is within the same field of endeavor.  Ghilardi further teaches a wheel fan (Ref. 3, Fig. 1, [Col. 1, Line 60]) arranged on a motor shaft (Fig. 1) of the motor in the interior of the housing (Fig. 1).  It would have been obvious to one of ordinary skill in the art to insert a wheel fan on the motor shaft (311) above the extraction system to increase suction to the extraction system and leave a cleaner workpiece.

Liu fails to explicitly teach a linear actuator.  Multhammer teaches a grinder that can be attached to a manipulator and can be considered analogous art because it is within the same field of endeavor.   Multhammer further teaches a linear actuator (Fig. 5, Ref. 11, in view of the extrinsic evidence by ferrobotics website “https://www.ferrobotics.com/en/services/products/active-contact-flange/” an active contact flange is defined to measures the force applied to a workpiece) coupling the grinding machine to a tool center point (TCP) of the manipulator ([0061] describes the linear actuator (11) on a robot arm).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus for robot-supported grinding, as taught by Liu, with the linear actuator, as taught by Multhammer, to better control the application of force applied to a workpiece.

Regarding Claim 26, Liu as modified teaches the limitations of claim 25, as described above, and Multhammer further teaches wherein an effective direction of the linear actuator (Fig. 5 annotated below) runs essentially parallel to an axis of rotation of the motor (Fig. 5 annotated below).  

    PNG
    media_image1.png
    467
    530
    media_image1.png
    Greyscale


Regarding Claim 28, Liu as modified teaches the limitations of claim 25, as described above, and Liu further teaches around a longitudinal axis  of the housing of the grinding machine and the linear actuator (See annotated Fig. 2 below).  Ghilardi further teaches a cable (Ref. 4, Fig. 1, [Col. 2, Line 65]) for operating the grinding machine ([Col. 2, Line 60-61]), wherein the cable is arranged in a roughly spiral-formed curve (Fig. 4), and wherein the cable is mechanically coupled to the manipulator (Fig. 1, [Col. 2, Line 60-61] describes the cable encased in the hose to help power the grinding head).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the grinding machine, as taught by Liu, with a cable to supply external power to the grinding machine and have the chord be coupled to the manipulator to prevent interference with the movement of the arm, as taught by Ghilardi.  

    PNG
    media_image2.png
    612
    656
    media_image2.png
    Greyscale


Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Liu as modified as applied to claims 25-26, and 28 above, and further in view of Mellor (3,585,980).
Regarding Claim 29, Liu as modified teaches the limitations of claim 28, as described above, but and Ghilardi further teaches a cable hose (Ref. 5, Fig. 1, [Col. 2, Line 65]) fails to explicitly teach the cable arranged together with other cables.  Mellor teaches a grinding apparatus with an extraction system and can be considered analogous art because it is within the same field of endeavor.  Mellor teaches a grinding tool with a disc that is powered via a flexible power cable (Ref. 6, Fig. 1, [Col. 3, Line 15-18]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cable with in the sleeve, as taught by Ghilardi, with other cables such as a power cable, as taught by Mellor, to provide more power and torque to the grinding machine and provide different kinds of power such as an AC or DC current.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 17/126,173(reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed grinding machine and limitations in instant application is fully encompassed in the claims of Application No. 17/126,173.
Claim 17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 17/126,173(reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed grinding machine and limitations in instant application is fully encompassed in the claims of Application No. 17/126,173.
Claim 18 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 17/126,173(reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed grinding machine and limitations in instant application is fully encompassed in the claims of Application No. 17/126,173.
Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 17/126,173(reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed grinding machine and limitations in instant application is fully encompassed in the claims of Application No. 17/126,173.
Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 17/126,173(reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations required by the limitations in instant application is fully encompassed in the claims of Application No. 17/126,173.
Claim 21 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 17/126,173(reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed grinding machine and limitations in instant application is fully encompassed in the claims of Application No. 17/126,173.
Claim 25 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 17/126,173(reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed grinding machine and limitations in instant application is fully encompassed in the claims of Application No. 17/126,173.
Claim 26 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 17/126,173(reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed grinding machine and limitations in instant application is fully encompassed in the claims of Application No. 17/126,173.
Claim 28 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 17/126,173(reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed grinding machine and limitations in instant application is fully encompassed in the claims of Application No. 17/126,173.
Claim 29 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 17/126,173(reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed grinding machine and limitations in instant application is fully encompassed in the claims of Application No. 17/126,173.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Evers (2020/0078940), Ryan (2015/0020369), Wood (7,118,452), Antenen (2004/0259471), and Lanzer (5,231,803) teach grinding machines with suction and can be considered analogous art because it is within the same field of endeavor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA L POON whose telephone number is (571)272-6164. The examiner can normally be reached on General: 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA LEE POON/Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723